OPINION
PER CURIAM.
This is a direct appeal from a judgment of sentence after a finding of murder of the third degree. Appellant contends (a) that his confession was unknowing and involuntary and therefore improperly admitted into evidence against him; (b) that the trial court improperly admitted his confession since the Commonwealth had failed to establish a corpus delicti and (c) that the evidence did not establish malice to sustain the murder conviction. We have considered all of these contentions and find them to be without merit.
Judgment of sentence is affirmed.